Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response 
In Applicant’s Response dated 9/18/20, the Applicant amended and argued claims 1, 9 and 13 previously rejected in the Office Action dated 5/11/20. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 9-11, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., United States Patent Publication 2016/0041720 A1, in view of Alpha, United States Patent Publication 2003/0033275 A1, in further view of He et al., United States Patent Publication 2015/0317327 (hereinafter “He”).
Claim 1:
	Liang discloses:
identifying one or more repeating components of content in an unstructured format of the stored documents for a conversion (see paragraph [0071]). Liang teaches identifying one or more repeating components in an unstructured document of stored document for a conversion; and
wherein each repeating component of the content in the unstructured format includes a data descriptor and is identified in response to the corresponding data descriptor repeating for two or more of the plurality of components of the content in the unstructured format (see paragraph [0071]). Liang teaches perform key term analysis to determine a high frequency count of the key term California;	
determining a frequency of occurrence for each of the one or more repeating components of the content in the unstructured format and comparing the frequency of occurrence for each of the one or more repeating components to a threshold value of occurrences (see paragraphs [0052] and [0053]). Liang teaches determining a frequency of occurrences for each of the one or more repeating components of the content in the unstructured format and comparing the frequency with a threshold.
converting each of the one or more repeating components of the content in the unstructured format of the stored documents from the unstructured format to a structured format in response to the frequency of occurrence for that repeating component satisfying the threshold value of occurrences, wherein the frequency of occurrence for at least one repeating component satisfies the threshold value of occurrences (see paragraphs [0080]-[0081]). Liang teaches converting components of the stored documents from an unstructured format to a normalized, structured manner. Liang also teaches content extractor may identifying key terms used in the document (e.g., key words or key phrases that have multiple occurrences in the document), and the locations of the key terms in the document, and extract portions of the document that have a high concentration of certain key term. For example, if a key term is repeatedly used in the first thirty lines of the document, but does not appear or has a low frequency of occurrence in the remainder of the document, the first thirty lines of the document may be extracted from the document and formed into a separate knowledge unit;

Liang fails to teach storing the conversions in a table.

Alpha discloses:
wherein the content in the structured format includes a plurality of components each including a data descriptor and a corresponding data value and wherein each repeating component of the content in the unstructured format includes a corresponding data descriptor that repeat for two or more of the plurality of components of the content in the unstructured format (see paragraphs [0035]-[0038]). Alpha teaches having data with data descriptors and data vales. Based on the frequency of the repeating data descriptors, create an index having the 
determining a frequency of occurrence of the corresponding data descriptor within the plurality of components for each of the one or more repeating components of the content in the unstructured format (see paragraphs [0035]-[0038]). Alpha teaches based on the frequency of the repeating data descriptors, create an index having the data descriptors as the converted content with each row;
storing the documents in a table of a repository, wherein the table includes: a structured section with a corresponding column for the data descriptor for each repeating component converted to the structured format, wherein the corresponding column stores corresponding data values from the plurality of components having the data descriptor of the corresponding column (see paragraphs [0034]-[0037]). Alpha teaches storing documents in a table including a structured sections of the most frequent data descriptors such as price, expiration date. For each of the repeating components converted the corresponding data values are stored in the table.
and an unstructured section for storing the data descriptor and corresponding data value for remaining components in the unstructured format (see paragraph [0037] and figure 3). Alpha teaches in table 300 that the unstructured data have a data descriptor of ‘desc’ and the corresponding value is the unstructured, free-form text description of the items;


	
	He discloses:
an unstructured section with a column for storing the data descriptor and corresponding data value for remaining components in the unstructured format, wherein the data descriptor and corresponding data value for a corresponding remaining components are stored in a same row within the column of the unstructured section (see abstract and paragraph [0021]). He discloses crating a structured index tree based on a first pass indexing keys and in a second pass determining the repeating keys. Once the repeating keys are found, the structured data structure is created and a raw string level that represents the raw string when the values are not frequency.

Accordingly, it would have been obvious to have one ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Liang and Alpha to include having unstructured and repeating structured components of documents stored in a same row within the column in a table, for the purpose of reducing storage usage, as taught by He.

Claim 4:
Liang discloses:
identify the one or more repeating components for conversion (see paragraph [0071]). Liang teaches identifying one or more repeating components in an unstructured document of stored document for a conversion; and
wherein the threshold value of occurrences is lower when a query is executed a plurality of times (see paragraph [0162]). Liang teaches could be a knowledge 

Liang fails to teach minimizing query time for searching.

Alpha discloses:
wherein the optimization criteria is selected to minimize a query time for searching the stored documents in the repository (see paragraphs [0015] and [0029]). Alpha teaches response times for queries is reduced. 

Accordingly, it would have been obvious to have one ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Liang to include having unstructured and repeating structured components of documents stored in a table, for the purpose of optimizing performance of the queries, as taught by Alpha.

Claim 5:
	Liang discloses:
receiving additional documents (see paragraph [0051]). Liang teaches the user can enter receive additional documents.
storing the received additional documents in the repository for querying (see paragraph [0051]). Liang teaches storing the additional content in the repository;
identifying one or more components of the stored additional documents for a conversion (see paragraph [0051]). Liang teaches identifying components of the stored additional document for conversion;
combining the identified one or more components of the stored additional documents with the previously identified one or more repeating components to select which of the combined identified components to convert from the unstructured format to the structured format (see paragraph [0051]). Liang teaches updating the knowledge units with the newly analyzed content; and
converting the selected identified components from the unstructured format to the structured format (see paragraphs [0051] and [0052]). Liang teaches converting the identified components from the unstructured format to structured;

Claim 7:
Liang fails to teach identifying repeating key-value pairs and converting components associated with the key.

Alpha discloses:
analyzing groups of the stored documents to identifying repeating key-value pairs; and converting components of the stored documents associated with an identified key-value pair from the unstructured format to the structured format by storing a key once and corresponding values for the key in a column-based format (see paragraphs [0034]-[0037]). Alpha teaches storing documents in a table including a structured sections of fields that are frequently searched and 

Accordingly, it would have been obvious to have one ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Liang to include having unstructured and repeating structured components of documents stored in a table, for the purpose of optimizing performance of the queries, as taught by Alpha.

Claims 9, 10:
	Although Claims 9 and 10 are system claims, they are interpreted and rejected for the same reasons as the method in Claims 1, 5, respectively.

Claims 13, 16, 17, 19:
	Although Claims 13, 16, 17 and 19 are computer program product claims, they are interpreted and rejected for the same reasons as Claims 1, 4, 5 and 7, respectively. 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Alpha and He, in further view of Zoppas et al., United States Patent No. 8255370 (hereinafter “Zoppas”).
Claim 2:
	Liang, Alpha and He fail to expressly the document types.

	Zoppas discloses:
wherein the stored documents are in an interchange format selected from a group consisting of JavaScript Object Notation (JSON), Binary J-SON (BSON), Extensible Markup Language (XML,) Document Interchange Format (ODIF), and Data Interchange Format (DIF) (see column 7 lines 50-65). Zoppas teaches a XML document format. 

Accordingly, it would have been obvious to have one ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Liang, Alpha and He to include having converting data using those data types, for the purpose of efficiently searching databases for text and converting for organization for searches, as taught by Zoppas.

Claim 14:
	Although Claim 14 is a system claim, it is interpreted and rejected for the same reasons as the method in Claim 2, respectively.


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Alpha and He, in further view of Lopresti, United States Patent No. 6298173.
Claim 3:
Liang discloses:
identify the one or more repeating components for conversion (see paragraph [0071]). Liang teaches identifying one or more repeating components in an unstructured document of stored document for a conversion; and

	Liang, Alpha and He fail to disclose an optimization criteria is selected to minimize consumed storage for the stored documents.

Lopresti discloses:
optimization criteria is selected to minimize consumed storage for the stored documents in the repository (see Abstract). Lopresti teaches using document analysis to partition the documents by using storage preference rules (criteria) to reduce the storage size of the documents. 

Accordingly, it would have obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Liang, Alpha and He to use a criteria to minimize consumed storage for the purpose efficiently managing a document database, as taught by Lopresti. 

Claims 15:
	Although Claim 15 is a computer program product claim, it is interpreted and rejected for the same reasons as Claim 3, respectively. 

s 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Alpha and He, in further view of Langseth et al., United States Patent Publication 2007/0011175 (hereinafter “Langseth”) .
Claim 6:
	Liang discloses:
identifying one or more components of the stored additional documents for a conversion (see paragraph [0051]). Liang teaches identifying components of the stored additional document for conversion;
converting the one or more corresponding components in the structured format to the unstructured format (see paragraphs [0080]-[0081]). Liang teaches converting components of the stored documents from an unstructured format to a normalized, structured manner;

Liang, Alpha and He fail to expressly teach identifying which combined additional components to maintain in unstructured format. 

Langseth discloses:
determining which of the combined identified components to maintain in the unstructured format (see paragraph [0040] and figure 3). Langseth teaches determining which components of the data need to be converted and which should maintain.



Claim 11:
	Although Claim 11 is a system claim, it is interpreted and rejected for the same reasons as the method in Claim 6, respectively.

Claim 18:
	Although Claim 18 is a computer program product claim, it is interpreted and rejected for the same reasons as the method in Claim 6, respectively.

Claims 8, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Alpha and He, in further view of Brown et al., United States Patent Publication 2006/0085402 (hereinafter “Brown”).
Claim 8:
	Liang discloses:
determining metric including the frequency of occurrences (see paragraphs [0052] and [0053]). Liang teaches determining a frequency of occurrences for each of the one or more repeating components of the content in the unstructured format and comparing the frequency with a threshold.

	Alpha discloses:
analyzing groups of stored documents for key-value pairs; determining metrics for each group of documents providing an indication of specified key-value pairs in that group of documents (see paragraphs [0034]-[0037]). Alpha teaches storing documents in a table including a structured sections of fields that are frequently searched and unstructured data which includes free-form text descriptions. The key metric would be determined and is stored once and all the values of the name fields are in a column based format. 

Liang, Alpha and He fail teach determining whether to convert based on key-value pairs of a group of documents.

Brown discloses:
utilizing the determined metrics to determine whether to convert the one or more components of the stored documents from the unstructured format to the structured format and whether to convert the one or more components of the stored documents from the structured format to the unstructured format (see paragraphs [0030]-[0041]). Brown teaches using the key-value pair data to determine if the data needs to be converted from one format to another. 

Accordingly, it would have obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Liang, Alpha and He 

Claim 12:
	Although Claim 12 is a system claim, it is interpreted and rejected for the same reasons as the method in Claim 8.

Claim 20:
	Although Claim 16 is a computer program product claim, it is interpreted and rejected for the same reasons as Claim 8. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/13/21